Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.      The following is an examiner’s statement of reasons for allowance:

          The prior art considered does not disclose the instantly claimed inventions or provide proper motivation to modify the prior art inventions into those of the instant claims.

US Pat. Application Publication No. 2014/0323715 Kasat et al. and WO 2016/106068 Behabtu et al. are representative of the closest prior art seen by the examiner.

US Pat. Application Publication No. 2014/0323715 Kasat et al. discloses inventions close to those of the instant claims.

Kasat discloses coating a glass plate with a continuous film of poly alpha-1,3-glucan ester compounds having the instantly claimed degrees of substitution.  See Kasat, the abstract and paragraph [0010], noting the applying of the solution of poly alpha-1,3-glucan ester to a surface.  This application will give a substantially continuous layer on the coated substrate.  See Kasat, paragraph [0019], noting the degree of substitution of the instant claim 1.  See Kasat, paragraphs [0047]-[0049] which falls within the scope of the instantly claimed “n is at least 6”.  Note the coated glass of Kasat, paragraph [0140].  The removal of the film is noted.   
     
The ester substituted poly alpha-1,3-glucans of Kasat fall within the scope of the instantly claimed poly alpha-1,3-glucan ether compounds because they contain the instantly claimed structure with at least 6 of the repeating moiety of the instant claim 1.  It is noted that the moieties of Kasat are connected by ether groups such that their poly alpha-1,3-glucan esters contain the instantly claimed poly alpha-1,3-glucan ether compounds.  It is noted that Kasat’s reference to “ester” references the OH groups of the repeating units being esterified.  It is further noted that the R groups of Kasat, paragraph [0053], for example, are defined as acyl groups.  The instantly claimed poly alpha-1,3-glucan ether compounds do not require the OH groups to be substituted to give ether groups.  The R groups of the instantly claimed poly alpha-1,3-glucan ether compounds may be H or any “organic group” according to the instant claim language, which encompasses the acyl groups of Kasat.  The instant specification, particularly the broad description of the instantly claimed poly alpha-1,3-glucan ether compounds, does not describe the instantly claimed poly alpha-1,3-glucan ether compounds as requiring the “ether” to be derived from the instantly claimed R groups.  It is therefore the examiner’s position that the instantly claimed poly alpha-1,3-glucan ether compounds encompass the poly alpha-1,3-glucan ester compounds of Kasat.

While the coated glass exists as a coated article for a finite period of time prior to removing the film from the glass of Kasat, the coating is not expected to increase the oxygen barrier property of the glass substrate because the coating is not expected to have an increased oxygen barrier property relative to that of glass.  Therefore, the coated article of Kasat does not fall within the scope of the instant claims and does not make the instantly claimed coated articles obvious.

WO 2016/106068 Behabtu et al. discloses coating substrates, including Mylar films, to increase their oxygen barrier properties.  See Behabtu, page 15, lines 10-25.  The coatings of Behabtu contain poly alpha-1,3-glucan.  However, Behabtu does not disclose substituting the OH groups of their polyglucan and does not disclose substituting them to the instantly claimed degree of substitution.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762